Citation Nr: 0918401	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for an upper respiratory 
condition to include rhinitis and sinusitis, to include as 
due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a pulmonary condition 
to include asthma, to include as due to an undiagnosed 
illness.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a chronic headache 
condition, to include as due to an undiagnosed illness.

4.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for generalized joint pain 
to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of a low back 
injury.

6.  Entitlement to service connection for a vision disorder.

7.  Entitlement to service connection for lymphangitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
December 1981, July 1991 to August 1992, and April 1994 to 
August 1994.  Service in Southwest Asia during the Persian 
Gulf War is evidenced of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Procedural history

The Veteran's initial claims for entitlement to service 
connection for an upper respiratory, including rhinitis and 
sinusitis; a pulmonary condition including asthma; and a 
chronic headache condition, were denied in an unappealed 
August 1997 rating decision.  The Veteran's claim for 
entitlement to residuals of a low back injury was denied in 
an unappealed June 1996 rating decision.

The Veteran's claims for entitlement to service connection 
for eye problems, lymphangitis, dental trauma, and the new 
and material evidence claims for low back residuals, upper 
respiratory condition, headaches, pulmonary problems and achy 
joints, were denied in the November 2003 rating decision.  
The Veteran disagreed and perfected an appeal.

The Veteran and his representative presented evidence and 
testimony at a June 2006 hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.

In a May 2007 decision, the Board denied the Veteran's claim 
for dental trauma and remanded the remaining claims for 
further procedural and evidentiary development.


FINDINGS OF FACT

1.  In an unappealed June 1996 rating decision, the RO denied 
service connection for residuals of a low back disorder.

2.  In an unappealed August 1997 decision, the RO denied 
service connection for an upper respiratory condition to 
include rhinitis and sinusitis, a pulmonary condition to 
include asthma, a chronic headache condition, and for 
generalized joint pain, all to include as due to an 
undiagnosed illness.

3.  Evidence received since the August 1997 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for an upper 
respiratory condition to include rhinitis and sinusitis, to 
include as due to an undiagnosed illness.

5.  Evidence received since the August 1997 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a pulmonary 
condition to include asthma, to include as due to an 
undiagnosed illness.

6.  Evidence received since the August 1997 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a chronic 
headache condition, to include as due to an undiagnosed 
illness.

7.  Evidence received since the August 1997 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for generalized 
joint pain to include as due to an undiagnosed illness.

8.  Evidence received since the June 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for residuals of a 
low back disorder.

9.  A preponderance of the competent medical and other 
evidence of record supports a finding that the Veteran's 
vision disorder is not related to his active duty service.

10.  A preponderance of the competent medical and other 
evidence of record supports a finding that the Veteran's 
lymphangitis condition is not related to his active duty 
service.




CONCLUSIONS OF LAW

1.  The June 1996 rating decision denying service connection 
for residuals of a low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The August 1997 rating decision denying service 
connection for an upper respiratory condition to include 
rhinitis and sinusitis, a pulmonary condition to include 
asthma, a chronic headache condition, and for generalized 
joint pain , all to include as due to an undiagnosed illness, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

3.  Since the August 1997 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for an upper respiratory condition to 
include rhinitis and sinusitis, to include as due to an 
undiagnosed illness is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

4.  Since the August 1997 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a pulmonary condition to include 
asthma, to include as due to an undiagnosed illness is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  

5.  Since the August 1997 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a chronic headache condition, to 
include as due to an undiagnosed illness is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

6.  Since the August 1997 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for generalized joint pain, to include 
as due to an undiagnosed illness is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

7.  Since the June 1996 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for residuals of a low back injury is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

8.  Entitlement to service connection for a vision disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2008).

9.  Entitlement to service connection for lymphangitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the symptoms of sinusitis and 
rhinitis, asthma, achy joints, and chronic headaches result 
from undiagnosed illnesses and are a result of his service in 
Southwest Asia during the Persian Gulf War.  He further 
contends that he incurred a vision problem and lymphangitis 
in service.  He seeks service connection for all the 
conditions.

As was described in the Introduction, the claims for 
entitlement to service connection for an upper respiratory 
condition, a pulmonary condition, chronic headaches, 
generalized joint pain and residuals of a low back condition 
were previously denied in unappealed rating decisions.  
Before considering those claims on the merits, the Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, in a May 2007 decision, the Board remanded 
the Veteran's claim for further procedural and evidentiary 
development.  Specifically, the Board ordered VBA to provide 
the Veteran with all legally required notice; to obtain all 
VA clinic records pertaining to the Veteran; request medical 
records and ask that the Veteran provide authorization 
allowing their release; and to provide separate orthopedic, 
neurologic, and pulmonary medical examinations.

As is more thoroughly discussed immediately below, the record 
shows that VBA provided the Veteran with notices required by 
law in a letter dated June 2007.  Moreover, in the June 2007 
letter, VBA requested that the Veteran identify all medical 
treatment he had received and informed the Veteran that he 
could authorize VA to obtain those records.  The record shows 
that VA treatment records identified in the Board's remand 
were obtained.  Finally, the Veteran was provided a medical 
examination in March 2008 which addressed all of the 
Veteran's claimed conditions.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board notes that the Veteran was examined in 
March 2008 by a single examiner who provided diagnoses and 
medical assessments for each of the conditions claimed by the 
Veteran.  While the examinations are not separate in that 
they were not conducted at different times by different 
examiners, the Board finds that the examination substantially 
complies with the Board's remand order that the Veteran be 
examined.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

This case includes both claims for entitlement to service 
connection and claims requiring new and material evidence.

Regarding the claims requiring new and material evidence, the 
RO sent the Veteran a letter dated June 2007 in which the 
Veteran was informed that he was notified of a decision which 
denied service connection for residuals of a low back 
disorder in June 1996, and that the decision was final.  The 
Veteran was informed that the claim was previously denied 
because the evidence did not show that the condition was 
incurred in or caused by service.  

The June 2007 letter also informed the Veteran that he was 
notified of a decision which denied service connection for 
sinusitis/rhinitis, headaches, pulmonary problems/asthma and 
achy joints in August 1997, and that the decision was final.  
As above, the Veteran was informed that the claim was 
previously denied because the evidence did not show that the 
condition was incurred in or caused by service.

In addition, the Veteran was further informed that in order 
to reopen his claim, he needed to present new and material 
evidence, and was informed what constituted new and material 
evidence.  The Board notes that the language used in the 
letter substantially follows the regulatory language of 
38 C.F.R. § 3.156.  See the Board's discussion below.  

With regard to the Veteran's claims for entitlement to 
service connection, VBA provided notice in the June 2007 
letter of what was required to substantiate a claim for 
service connection.  Specifically, the Veteran was informed 
that the evidence needed to show that he had an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  The June 2007 notice 
was prior to the date of the last adjudication of the 
Veteran's claim, January 2009.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of 
his service connection claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In addition, the letter notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was specifically informed of how VA 
determined a disability rating and an effective date in the 
June 2007 letter.  

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previous finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the veteran's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

In this case, with regard to the claims requiring new and 
material evidence, the Board directed VBA to assist the 
Veteran in development of his case without determining 
whether new and material evidence had been received 
sufficient to reopen the claim.  Thus, the Veteran was 
provided with assistance by VA beyond what is required by 
law.  Accordingly, the Board finds that under the 
circumstances of this case VA has satisfied duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

With regard to the claims for service connection, the Board 
observes that the record shows that VBA obtained the 
Veteran's service treatment records, VA treatment records, 
and private medical records identified by the Veteran.  In 
addition, the Veteran was provided medical examinations 
regarding his claims for lymphangitis and a vision disorder 
in March 2008 and October 2007 respectively.  The Board finds 
that VA has satisfied its duty to assist the Veteran's claim 
for entitlement to service connection.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony at a hearing 
before the undersigned VLJ.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for an upper respiratory condition to 
include rhinitis and sinusitis, to include as due to an 
undiagnosed illness.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a pulmonary condition to include 
asthma, to include as due to an undiagnosed illness.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a chronic headache condition, to 
include as due to an undiagnosed illness.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for generalized joint pain to include 
as due to an undiagnosed illness.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis. See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. See 
38 C.F.R. § 3.317(a)(2). Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. Id. at (c).

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction, the RO has previously denied 
the Veteran's claims for entitlement to service connection 
for an upper respiratory condition to include rhinitis and 
sinusitis, a pulmonary condition to include asthma, a chronic 
headache condition, and for generalized joint pain, all due 
to an undiagnosed illness or illnesses in a decision rendered 
in August 1997.  The Veteran did not appeal that decision.  
Thus, it is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § § 20.1103 (2008).  The Veteran now seeks to 
reopen his claims.  

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.  The Board will 
address each claim in turn.

The "old" evidence

The evidence considered by the RO in the August 1997 rating 
decision included the Veteran's service treatment records for 
the period October 1990 through August 1992; August 1993 and 
November 1996 VA examination reports; a December 1993 Persian 
Gulf War Registry examination report; a private physician's 
report; a VA treatment records dated March 1993 to November 
1994, October 1996 and January 1997; Alabama National Guard 
examination of January 1995; and, Jacksonville Naval Hospital 
records dated March and May 1996.  

With regard to the claim for service connection for an upper 
respiratory disorder to include sinusitis and rhinitis 
claimed as due to an undiagnosed illness, the August 1997 
rating decision denied service connection because the medical 
evidence showed that the Veteran's condition was due to a 
diagnosable condition of sinusitis and rhinitis.  As noted 
above, compensation shall not be paid under 38 C.F.R. § 3.317 
if the claimed disorder can be attributed to a known clinical 
diagnosis.  The evidence of record at the time of the 1997 
rating decision included the November 1996 VA examiner's 
report which stated that the Veteran's history of sinusitis 
and rhinitis condition was related to allergic rhinitis and 
sinusitis.  

In addition, the medical evidence of record included a May 
1993 VA medical certificate which indicated the Veteran 
complained of sinus problems with bloody discharge, and an 
August 1993 VA examination report which stated the Veteran 
provided a history of sinusitis since 1992 which was 
suggestive of allergic rhinitis.  The record also included an 
August 1993 VA x-ray report indicating a "negative sinus."  

With regard to the claim for service connection for a 
pulmonary disorder to include asthma, the medical evidence 
included a May 1993 examination note indicating no asthma or 
pulmonary disorder; an August 1993 VA compensation and 
pension examination report indicating a negative chest x-ray 
and no diagnosis of asthma or a pulmonary disorder; and a 
December 1993 Persian Gulf War Registry examination report 
indicating "normal lungs, clear," and a normal spirometry 
test.  

With regard to the claim for a chronic headache condition, 
the record indicates that the Veteran did not complain of 
such condition in May 1993 on the original claim, at an 
August 1993 examination, or during his December 1993 Persian 
Gulf War Registry examination.  No examiner made a diagnosis 
or assessment of headaches.  The record also included a 
November 1996 referral examination report of Dr. B.H. who 
determined the Veteran's complaints of headaches were "most 
typical of frontaltemporal tension headaches related to 
stress," and there was no finding of any neurological 
disability.

Finally, with regard the claim for generalized joint pain, or 
achy joints, the record included evidence that the Veteran 
was service-connected for a left knee disability and a right 
leg disability.  There was no medical evidence of record 
indicating other joint pain.  

The August 1997 rating decision

The August 1997 rating decision stated the claim for an upper 
respiratory disorder to include sinusitis and rhinitis 
claimed as due to an undiagnosed illness was denied for lack 
of evidence of a disorder manifested to a compensable degree.

The August 1997 rating decision stated the claim for a 
pulmonary disorder to include asthma, due to an undiagnosed 
illness, was denied for lack of evidence of a disorder 
manifested to a compensable degree.

The August 1997 rating decision stated the claim for chronic 
headaches due to an undiagnosed illness was denied because 
the evidence did not show the condition was a result of an 
undiagnosed illness.

The August 1997 rating decision stated the claim was denied 
for lack of objective medical evidence of chronic achy 
joints.



Newly submitted evidence

The record includes VA treatment records dated January 2002 
through January 2003; April 23, 2003, September 22, 2003, 
October 8, 2003; August 2004 through October 2005; and August 
2006 through March 2008.  The record also includes several 
statements of the Veteran and the Veteran's sworn testimony 
provided at the June 2006 Travel Board hearing.

With regard to the claim for service connection for an upper 
respiratory disorder to include sinusitis and rhinitis 
claimed as due to an undiagnosed illness, the evidence 
includes the report of a March 2008 VA medical examiner who 
reviewed the Veteran's VA claims folder and examined the 
Veteran.  The examiner provided a diagnosis of "intermittent 
allergic rhinitis," and "no present evidence for acute 
sinusitis."  The examiner also stated that "to resolve the 
question of whether or not the Veteran's present recurrent 
allergic rhinitis is the same as that occurring in the 
military would require that I resort to mere speculation."  
He also concluded that "there is no undiagnosed illness."

With regard to the claim for service connection for a 
pulmonary disorder to include asthma, the March 2008 examiner 
noted that pulmonary function studies done in December 2007 
were unreliable because of the Veteran's noncompliance with 
test procedures; the Veteran was deemed to have provided 
"suboptimal effort."  The examiner also noted a March 2008 
chest x-ray was "normal."  In addition, the examiner 
determined there was no evidence for asthma "in the military 
or in the years immediately following," and that it was his 
opinion that the Veteran "does not have asthma or other 
respiratory disease associated with his military service."  
The examiner also stated there was no undiagnosed illness 
related to a pulmonary disorder.

With regard to the claim for a chronic headache condition, 
the March 2008 examiner diagnosed "tension headaches."  The 
examiner also concluded that:

It is my opinion, especially since headache is not 
mentioned in the 1993 C&P [compensation and 
pension] exam and the Veteran checked no to having 
had headaches in 1995 that the Veteran's present 
tension headaches are not caused by or the same as 
the diagnosis made in the military.  It is notable 
that HIV/AIDS and three drug antiviral therapy can 
cause headaches.  The Veteran does not have an 
undiagnosed illness causing headache.

The Board notes in passing that the record establishes that 
the Veteran has been diagnosed with HIV/AIDS and is receiving 
treatment for the condition.

With regard to the claim for generalized joint pain, the 
March 2008 examiner provided a report for the Veteran's 
shoulders, wrists, and knees.  The examiner diagnosed the 
Veteran's shoulder disorder as left acromioclavicular 
degenerative joint disease and a left shoulder Bankart 
lesion, and right acromioclavicular degenerative joint 
disease.  The examiner also reported that the medical records 
showed that the Veteran made no complaints of shoulder pain 
on active duty or in the 1993 and 1996 VA examinations, and 
that he checked "no" to having "tricked or locked shoulder 
or elbow" on the report of medical history dated January 21, 
1995, in a retention examination.  The examiner stated that 
it was his medical opinion that the Veteran's current 
shoulder disorder was not incurred during or aggravated by 
his active duty military service, and stated that there was 
no undiagnosed shoulder disorder.

The March 2008 examiner reported that the Veteran complained 
of bilateral wrist pain which prevents him from lifting 
anything heavy.  The examiner diagnosed the condition as 
"bilateral accessory ossicles between the lunate and 
triangular," and "bilateral carpal boss of the second and 
third metacarpal."  The examiner opined that the conditions 
were not caused or aggravated by active duty service, and 
noted that "pain from the condition discovered 
radiologically can be magnified by HIV/AIDS status and 3 drug 
therapy."  Finally, the examiner noted there was no 
undiagnosed illness regarding the wrist pain.  

Last, the March 2008 examiner diagnosed the Veteran's right 
knee condition as patellofemoral degenerative joint disease, 
and concluded that he would have to resort to "mere 
speculation" to provide an opinion whether the right knee 
condition was related to active duty service.  There was no 
finding of an undiagnosed illness regarding the Veteran's 
right knee.  The Board notes in passing that the Veteran is 
service connected for a left knee disability.

Discussion

After review of the entire claims folder, the Board finds 
that there is simply no new evidence of record pertaining to 
the Veteran's claim for an upper respiratory disorder, a 
pulmonary disorder, a chronic headache disorder and 
generalized joint pain disorder, all due to an undiagnosed 
illness, which establishes any of the claimed conditions are 
as a result of an undiagnosed illness.  As noted above, the 
March 2008 examiner stated that each claimed disorder was due 
to a diagnosable condition; if a claimed condition is 
attributed to a known clinical diagnosis, then benefits are 
not warranted.  See 38 U.S.C.A. §§ 1117 (West 2002); 
38 C.F.R. § 3.317(a)(1) (2008).  Because there has been no 
new evidence provided establishing that any of the claimed 
conditions are due to an undiagnosed illness, the Board finds 
that the Veteran's claims can not be reopened.

Moreover, the Board notes that the Veteran has made vague 
statements that may be construed to be evidence that his 
claimed conditions were caused by an undiagnosed illness.  
However, the Board notes that such statements are not 
sufficient to reopen the Veteran's claim.  First, to the 
extent that they are repetitive of the statements or 
contentions made or implied by the Veteran in the claims 
denied in the August 1997 rating decision, they are not new 
and therefore are not sufficient to reopen his claims.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Second, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  

In sum, there is no evidence submitted since the August 1997 
rating decision that provides a basis for reopening the 
claims.  As noted above, there must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  Here, there is 
no such evidence of record.

For those reasons, the claims will not be reopened.  

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of a low back injury.

The relevant law and regulations for service connection in-
general, finality of claims and new and material evidence has 
been stated above and will not be repeated here.

Analysis

As noted in the Introduction, the RO has previously denied 
the Veteran's claim for entitlement to service connection for 
residuals of a low back disorder in a June 1996 rating 
decision.  The Veteran did not appeal that decision.  Thus, 
it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ § 20.1103 (2008).  The Veteran now seeks to reopen his 
claim.  

The old evidence.

The evidence considered by the RO in the August 1997 rating 
decision included the Veteran's service treatment records for 
the period October 1990 through August 1992; August 1993 and 
November 1996 VA examination reports; a December 1993 Persian 
Gulf War Registry examination report; a private physician's 
report; a VA treatment records dated March 1993 to November 
1994, October 1996 and January 1997; Alabama National Guard 
examination of January 1995; and, Jacksonville Naval Hospital 
records dated March and May 1996.  

The Veteran's service treatment records indicate that at his 
discharge, the Veteran noted that he had had recurrent back 
pain.  The Army medical examiner noted on the record that the 
Veteran reported that he experienced a heavy lifting injury 
in November 1991, and the examiner diagnosed the condition as 
"back strain."  The service treatment records also include 
a physical therapy treatment not dated July 1992 stating that 
the Veteran had complained of low back pain for several 
months.  The note indicates an assessment of "lumbosacral 
paravertebral muscle strain."  The August 1993 VA examiner 
made no note regarding back pain.  In the January 1995 
Alabama National Guard examination, the Veteran indicated 
"no" to having had or having at that time any recurrent 
back pain.  Finally, the Veteran's statements in support of 
his low back claim were simply that it had occurred; he 
implied a back injury occurring in a 1984 car injury and 
implied that it was exacerbated by a November 1991 injury 
caused by lifting. 

The June 1996 rating decision

The June 1996 rating decision stated that while there was 
evidence of treatment for residuals of a low back injury 
during service, there was no evidence that the condition was 
chronic.  As indicated above, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson supra.  In terms of 
Hickson, the June 1996 rating decision determined that there 
was a lack of evidence of elements (1) and (3).

Newly submitted evidence

Evidence submitted since the June 1996 rating decision 
includes a November 1996 VA medical examination which 
indicates that the Veteran had a motor vehicle accident in 
1984 and that the Veteran contended that the low back injury 
was exacerbated in a November 1991 fall.  The November 1996 
report also indicates that the Veteran complained of 
difficulty with his back.  The record also includes a report 
of an orthopedic examination done on November 21, 1996, which 
resulted in a diagnosis of "pain lumbosacral spine - 
etiology undetermined."

The record also includes the report of the March 2008 
examiner who stated that the Veteran complained of chronic 
low back pain which flares up when he stands for more than 15 
minutes, walks more than 150 yards or does any bending, 
stooping or lifting.  The Veteran reported treating the pain 
with ibuprofen.  The examiner also reported a slightly 
reduced range of flexion with complaints of pain.  The 
examiner diagnosed the condition as a lumbar strain, and 
stated that after review of the Veteran's VA claims folder, 
it was his opinion that the Veteran's low back strain was not 
caused or aggravated by his active duty military service.

Discussion

As noted above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is presumed.  
See Justus supra.  In this case, as noted above, the 
Veteran's claim was denied because there was a lack of 
evidence of a current disability and there was a lack of 
medical evidence of a nexus between the Veteran's current 
back condition and his military service.  Also, there must be 
new and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  See Evans supra.

Here, the newly submitted evidence includes evidence of a 
current lumbar spine strain disorder and Hickson element (1) 
is satisfied.  Thus, there is new and material evidence of 
one of the two missing Hickson elements identified in the 
June 1996 rating decision.  However, there is still no 
evidence of record that satisfies Hickson element (3).

The March 2008 VA examiner found that there was no evidence 
that related the current back condition to the Veteran's 
active duty service.  He explained that the fact that the 
Veteran marked "no" in the 1995 retention examination and 
did not report it in the August 1993 VA examination weighed 
against the finding that the current strain condition was 
related to his active duty service.  He also noted that 
HIV/AIDS therapy could account for some of the Veteran's 
lumbar condition.

To the extent that the Veteran's statements in the record can 
be construed to establish a medical nexus, the Board finds 
that in Moray, supra, the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  Moreover, such an allegation is 
repetitive of previous contentions made by the Veteran and 
thus is not new evidence. See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  

For those reasons, the Board finds that new and material 
evidence has not been received regarding every aspect of the 
claim that was lacking at the time of the last final denial.  
Accordingly, the Board will not reopen the claim.

Entitlement to service connection for a vision disorder.

Entitlement to service connection for lymphangitis.

Because the claims present similar evidence and identical 
law, they will be addressed in a single analysis.  

The relevant law and regulations pertaining to service 
connection in-general are stated above and will not be 
repeated here.

Anaylsis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn as to each issue.

With regard to element (1) and a vision disorder, the Board 
observes the record includes the October 2007 eye examination 
and treatment report indicating a diagnosis of HIV 
retinopathy for both eyes and refractive error.  Thus, 
element (1) is satisfied as to the claim for service 
connection for a vision disorder.

With regard to element (1) and lymphangitis, the record 
includes the March 2008 VA examiner's report which states a 
diagnosis of "no evidence of lymphangitis, past or 
present."  There is no other medical evidence of record 
indicating a current diagnosis during the pendency of this 
claim.  See In order to be considered for service connection, 
a claimant must first have a disability.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997) [A "current disability" means 
a disability shown by competent medical evidence to exist]; 
see also McClain v. Nicholson, 21 Vet. App. 319 (2007) [so 
long as the veteran had a diagnosed disability during the 
pendency of the claim, service connection criteria requiring 
a current disability was satisfied].  Thus, element (1) is 
not satisfied and the claim for entitlement to service 
connection for lymphangitis fails for this reason.

With regard to element (2) and a vision disorder, the records 
in evidence do not indicate the Veteran had a vision disorder 
during service.  The Veteran's service treatment records do 
not include any complaint of or treatment for a vision 
disorder.  Nor is there any other evidence, including the 
Veteran's statements, that he had any vision disorder during 
service.  For that reason, the Board finds that the Veteran's 
claim fails.

In addition, the Board notes that the record includes no 
medical opinion that the Veteran's current refractive error 
was incurred in or aggravated by active duty service.  
Indeed, it appears that the Veteran's HIV retinopathy is 
unrelated to service.

For those reasons, the Board finds that entitlement to 
service connection for a vision disorder and for lymphangitis 
is not warranted.




ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for an 
upper respiratory condition to include rhinitis and 
sinusitis, to include as due to an undiagnosed illness, is 
not reopened.  The benefit sought on appeal remains denied.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a 
pulmonary condition to include asthma, to include as due to 
an undiagnosed illness, is not reopened.  The benefit sought 
on appeal remains denied.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a 
chronic headache condition, to include as due to an 
undiagnosed illness, is not reopened.  The benefit sought on 
appeal remains denied.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
generalized joint pain to include as due to an undiagnosed 
illness, is not reopened.  The benefit sought on appeal 
remains denied.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
residuals of a low back injury is not reopened.  The benefit 
sought on appeal remains denied.

Entitlement to service connection for a vision disorder is 
denied.

Entitlement to service connection for lymphangitis is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


